FILED
                             NOT FOR PUBLICATION                            MAY 21 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ARMANDO SANABRIA-VALDEZ,                         No. 13-73625

               Petitioner,                       Agency No. A079-519-428

  v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

       Armando Sanabria-Valdez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review for abuse of discretion the denial of a motion to reopen. Avagyan v.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Holder, 646 F.3d 672, 674 (9th Cir. 2011). We deny in part and dismiss in part the

petition for review.

      The BIA did not abuse its discretion by denying as untimely Sanabria-

Valdez’s motion to reopen based on the alleged ineffective assistance of his two

former attorneys where he filed the motion approximately nine years after his final

order of removal, see 8 C.F.R. § 1003.23(b)(4)(ii), and failed to establish

ineffective assistance of counsel to warrant equitable tolling of the filing deadline,

see Avagyan, 646 F.3d at 679-80 (equitable tolling is available to an alien who is

prevented from timely filing a motion to reopen due to deception, fraud or error, as

long as petitioner exercises due diligence in discovering such circumstances).

      To the extent Sanabria-Valdez contends that the BIA abused its discretion in

declining to reopen proceedings sua sponte or that this case warrants a favorable

exercise of prosecutorial discretion, we lack jurisdiction to consider these

contentions. See Mejia-Hernandez v. Holder, 633 F.3d 818, 823-24 (9th Cir.

2011); Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir. 2012) (order).

      In light of our disposition, we need not reach Sanabria-Valdez’s remaining

contentions. See Mendez-Alcaraz v. Gonzales, 464 F.3d 842, 844 (9th Cir. 2006)

(declining to reach nondispositive challenges to a BIA order).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.


                                           2                                    13-73625